Lahtinen, J. (dissenting).
Our review of the record leads us to conclude that Supreme Court’s determination that petitioners met their burden of proving overvaluation was supported by the weight of the evidence and, therefore, we respectfully dissent.
As Supreme Court correctly observed, the fundamental issue was whether to value the subject property on the basis of its current use—managed forest land—or as vacant land, which would allow the property to be valued at its highest and best *900use. Petitioners’ appraisal valued the property as managed forest land and contained 17 comparable sales of managed forest land located throughout the Hudson River Valley corridor. Respondents’ appraisal was based upon the highest and best use of the property as vacant land and contained five comparable sales of Ulster County building sites for high-end homes with river views. None of the five comparables was designated as managed forest land.
Supported by our earlier decision (31 AD3d 981 [2006]) affirming that the subject property is entitled to the managed forest land classification, Supreme Court credited the testimony of petitioners’ appraiser, which established by a preponderance of the evidence his conclusion that the property’s valuation was to be based upon its current use as managed forest land. For purposes of tax assessment, “[v]alue is determined by assessing the condition of the property according to its state on the taxable status date, without regard to future potentialities or possibilities, and may not be assessed on the basis of some use contemplated in the future” (Matter of Adirondack Mtn. Reserve v Board of Assessors of Town of N. Hudson, 99 AD2d 600, 601 [1984], affd 64 NY2d 727 [1984]). From our review of the record, we cannot conclude that Supreme Court based its decision on an erroneous legal theory, evidentiary ruling or by improperly weighing the evidence before it (see Matter of General Elec. Co. v Assessor of Town of Rotterdam, 54 AD3d 469, 472 [2008], lv denied 11 NY3d 711 [2008]; Matter of City of Troy v Town of Pittstown, 306 AD2d 718, 720 [2003], lv denied 1 NY3d 505 [2003]), and we would affirm the judgment.
Kavanagh, J., concurs. Ordered that the judgment is reversed, on the facts, without costs, and petitions dismissed.